UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended MARCH 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 000-29449 POSITRON CORPORATION (Exact Name of Registrant as specified in its charter) Texas 76-0083622 (State or Other Jurisdiction ofIncorporation or Organization) (IRS Employer Identification No.) 7715 Loma Ct., Suite A, Fishers, IN (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (317) 576-0183 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, a non-accelerated or a smaller reporting company filer. See the definition of " large accelerated filer , accelerated filer and smaller reporting company " in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The numbers of shares outstanding of each of the issuer's classes of common equity, as of May 20, 2010, are as follows: Class of Securities Shares Outstanding Common Stock, $0.01 par value POSITRON CORPORATION FOR THE QUARTER ENDED MARCH 31, 2010 TABLE OF CONTENTS INDEX Page PART I - FINANCIAL INFORMATION ITEM 1 – Financial Statements - Unaudited 3 Consolidated Balance Sheet at March 31, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 (unaudited) 4 Consolidated Statement of Cash Flows for the three months ended March 31, 2010 and 2009 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 ITEM 2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3 - Quantitative and Qualitative Disclosures About Market Risk 15 ITEM 4 - Controls and Procedures 15 PART II- OTHER INFORMATION ITEM 1 – Legal Proceedings 17 ITEM 2 – Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 3 – Defaults Upon Senior Securities 18 ITEM 4 – Removed and Reserved 18 ITEM 5 – Other information 18 ITEM 6– Exhibits 18 SIGNATURES 19 EXHIBITS 2 Table of Contents PART 1 – FINANCIAL INFORMATION ITEM 1. Financial Statements POSITRON CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, (Unaudited) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable 74 Inventories Due from affiliates 61 69 Prepaid expenses 16 Total current assets Property and equipment, net 56 Other assets 9 9 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable, trade and accrued liabilities $ $ Customer deposits Notes payable Convertible notes payable Unearned revenue 51 Due to related parties 25 25 Derivative liabilities for convertible debentures Total current liabilities Deposits for unissued securities Total liabilities Stockholders’ deficit: Series A Preferred Stock: $1.00 par value; 8% cumulative, convertible, redeemable; 5,450,000 shares authorized; 457,599 shares issued and outstanding Series B Preferred Stock: convertible, redeemable 9,000,000 shares authorized; 6,345,988 and 6,729,421 shares issued and outstanding Series G Preferred Stock: $1.00 par value; 8% cumulative, convertible, redeemable; 3,000,000 shares authorized; 58,291 and 62,391 shares issued and outstanding 58 62 Series S Preferred Stock: $1.00 par value; convertible, redeemable; 100,000 shares authorized; 100,000 shares issued and outstanding Common Stock: $0.01 par value; 800,000,000 shares authorized; 455,619,773 and 391,023,773 shares outstanding Additional paid-in capital Other comprehensive loss ) ) Accumulated deficit ) ) Treasury Stock: 60,156 common shares at cost ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to financial statements 3 Table of Contents POSITRON CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) For The Three Months Ended March 31, March 31, Revenues: $ $ Costs of revenues: Gross profit Operating expenses: Research and development 30 Selling and marketing 16 General and administrative Total operating expenses Loss from operations ) ) Other income (expense) Interest expense ) ) Derivative gains 88 Total other expense ) ) Loss before income taxes ) ) Income taxes Net loss $ ) ( 746 ) Other comprehensive income foreign currency translation gain (loss) ) 22 Comprehensive loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted average number of basic and diluted common shares outstanding See accompanying notes to financial statements 4 Table of Contents POSITRON CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three months ended March 31, March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities Depreciation and amortization 5 3 Amortization of loan costs and debt discount Stock based compensation Gain on derivative liabilities ) Common stock issued for services 25 Preferred stock issued for services Changes in operating assets and liabilities: Accounts receivable ) 28 Inventory ) ) Prepaid expenses ) (1 ) Accounts payable and accrued liabilities 24 7 Customer deposits ) Unearned revenue 45 Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) (5 ) Net cash used in investing activities ) (5 ) Cash flows from financing activities: Proceeds from preferred stock Deposit for unissued securities ) Repayments of advances to affiliated entities 9 Advance to affiliated entities (1 ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents 4 Net increase (decrease) in cash and cash equivalents 45 (6
